Case 3:19-cv-00600-JWD-EWD Document3 09/13/19 Page 1of1

JS 44 (Rev. 09/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I PLAINTIFF
6 indiey Oia legal guardian

of her minor child, C.T.B., as well as
on behalf of those similarly situated,

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S, PLAINTIFF CASES)

Livingston Parish, LA

NOTE

Attorneys (/f Known)

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Number)
Timothy D. Moore
Moore & Ogletree, PLLC
1640 Lelia Drive, Ste. 105, Jackson, MS 39216

 

DEF ANTS
JUUL EARS Now ALTRIA GROUP,
INC. and PHILIP MORRIS USA, INC.

_Delaware

 

Il. BASIS OF JURISDICTION (Place an “X" in One Box Only)

O 1 US, Government
Plainuff
1 2 U.S. Government

Defendant

13. Federal Question
(U.S. Government Not a Party)
M4 Diversity

(Indicate Citizenship of Parties in Item IIL)

 

IV. NATURE OF SUIT (Place an “X" in One Box Only)

(For Diversity Cases Only)

PTF
mK I

Citizen of This State

Citizen of Another State qa

Citizen or Subject of a oO:

Foreign Country

IH. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x" in Gne Box for Plaintiff

and One Box for Defendant)

DEF PTF DEF

4 1 Incorporated or Principal Place o4 o4
of Business In This State

© 2° Incorporated and Principal Place aos ks
of Business In Another State

O 3° Foreign Nation O06 06

 

Click here for: Nature of Suit Code Descriptions.
BANKRUPTCY OTHER STATUTES ]

 

 

l CONTRACT TORTS FORFEITURE/PENALTY

110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 422 Appeal 28 USC 158 © 375 False Claims Act

O 120 Marine O 310 Airplane 1 365 Personal Injury ~ of Property 21 USC 881 [0 423 Withdrawal O 376 Qui Tam (31 USC

130 Miller Act 315 Airplane Product Product Liability O 690 Other 28 USC 157 372%a))

1 140 Negotiable Instrument Liability 0 367 Health Care/ © 400 State Reapportionment
4 150 Recovery of Overpayment’ | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS OG 410 Antitrust

& Enforcement of Judgment

151 Medicare Act

152 Recovery of Defaulted
Student Loans
(Excludes Veterans)

OO

Q

of Veteran's Benefits
160 Stockholders’ Suits
190 Other Contract

o0000

196 Franchise

153 Recovery of Overpayment

195 Contract Product Liability

Slander

0 330 Federal Employers’
Liability

3 340 Marine

0) 345 Marine Product
Liability

O 350 Motor Vehicle

1 355 Motor Vehicle
Product Liability

2X 360 Other Personal
Injury

1 362 Personal Injury -
Medical Malpractice

Personal Injury
Product Liability
( 368 Asbestos Personal
Injury Product
Liability
PERSONAL PROPERTY
© 370 Other Fraud
O 371 Truth in Lending
(1 380 Other Personal
Property Damage
1 385 Property Damage
Product Liability

O 820 Copyrights
© 830 Patent
7 835 Patent - Abbreviated

O $40 Trademark

New Drug Application

 

LABOR

SOCIAL SECURITY

 

 

 

[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS
A 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus:

O 220 Foreclosure 0 441 Voting 463 Alien Detainee

230 Rent Lease & Ejectment & 442 Employment 510 Motions to Vacate

Q

© 240 Torts to Land
& 245 Tort Product Liability
© 290 All Other Real Property

 

1 443 Housing’
Accommodations

1 445 Amer. w/Disabilities -
Employment

GO 446 Amer. w/Disabilities -
Other

7 448 Education

 

Sentence
530 General
535 Death Penalty
Other:
340 Mandamus & Other
550 Civil Rights
$55 Pnson Condition
O 560 Civil Detainee -
Conditions of
Confinement

000 00 00

© 710 Fair Labor Standards
Act

© 720 Labor/Management
Relations

1 740 Railway Labor Act

(1 751 Family and Medical
Leave Act

O 790 Other Labor Litigation

4 791 Employee Retirement
Income Security Act

IMMIGRATION

861 HIA (1395ff)

O 862 Black Lung (923)

1 863 DIWC/DIWW (405(2))
1 864 SSID Title XVI

O 865 RSI (405(g))

FEDERAL TAX SUITS

 

O 870 Taxes (U.S. Plainuff

O 871 IRS—Third Party

 

 

© 462 Naturalization Application
1 465 Other Immigration
Actions

 

or Defendant)

26 USC 7609

 

© 430 Banks and Banking

© 450 Commerce

0 460 Deportation

© 470 Racketeer Influenced and
Corrupt Organizations

0 480 Consumer Credit
(15 USC 1681 or 1692)

0 485 Telephone Consumer
Protection Act

O 490 Cable/Sat TV

1 850 Securities/Commodities/
Exchange

© 890 Other Statutory Actions

0 891 Agricultural Acts

O 893 Environmental Matters

895 Freedom of Information
Act

J 896 Arbitration

1 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

© 950 Constitutionality of
State Statutes

 

V. ORIGIN (Ptace an °X” in One Box Only)

Al Original o2

Proceeding

Removed from a 3
State Court

Remanded trom
Appellate Court

© 4 Reinstated or

Reopened
(specify)

O 5 Transferred from
Another District

Transfer

O 6 Multidistrict
Litigation -

8 Multidistrict
Litigation -
Direct File

 

VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):

U.S.C. Section 1332

 

 

Brief description of cause: . . . .
Claim for personal injuries resulting from vaping, deceptive trade practices, product liability, fraud, false advertising

 

VII. REQUESTED IN

COMPLAINT:

(@ CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv-P.

VII. RELATED CASE(S)

IF ANY

(See instructions)

JUDGE

DEMAND $

unisbeceh < J

CHECK YES only if demanded in complaint:

JURY DEMAND:

DOCKET NUMBER

A Yes

ONo

 

“126. \9

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

APPLYING IFP

JUDGE

—— $= ——=
a ORRECORIT (D0 N\
He . ‘ A
} 1 t

MAG. JUDGE
